Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2017

                                     No. 04-17-00026-CV

                                     Michele R. PAULI
                                  Appellant (Cross-Appellee),

                                               v.

                           Michael D. HAYES and Teresa C. Hayes
                                Appellee (Cross-Appellants),

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-12272
                       Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER

          Appellants’ motion for extension of time to file a reply brief is granted. We order the
brief due December 5, 2017.



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court